Title: From Thomas Jefferson to George Bourne, 20 March 1808
From: Jefferson, Thomas
To: Bourne, George


                  
                     Sir 
                     
                     Washington Mar. 20. 08
                  
                  I have duly recieved your favor of the 14th. inst. and feel a just sensibility at the mark of approbation implied by the proposition it contains. the only desire I have ever felt is that of having given satisfaction to my constituents in the mode of conducting their affairs, and therefore cannot but accept with willingness the testimony of it which your letter offers. I shall certainly rejoice to see an impartial & faithful history of the period during which I have directed the affairs of the nation, and not less to have whatever errors I may have gone into corrected, than a confirmation of such good principles and practices as I have endeavored to engraft into the government. I ask your permission to become a subscriber, and to salute you with respect.
                  
                     Th: Jefferson 
                     
                  
               